Order entered December 30, 2016




                                          In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-16-01310-CV

                               VERSACOM, LLC, Appellant

                                             V.

        NETICOM, LLC, LOC W. TRAN, TUAN A. NGO, AND HOAN BUI, Appellees

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-02676-2013

                                         ORDER
         Before the Court is court reporter Susan Maienschein’s December 29, 2016 second

motion for an extension of time to file the reporter’s record.   The Court GRANTS Ms.

Maienschein’s motion.

         We ORDER Ms. Maienschein’s to file the reporter’s record on or before JANUARY 27,

2017.

                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE